Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 22 are allowable because the prior art fail to teach or render obvious to teach the claim limitation: 
“ignoring a certain bitmap in the second parameter corresponding to a deactivated serving cell each bitmap of the second parameter indicating an activation/deactivation status for each of the plurality of bandwidth parts of the corresponding indicated serving cell; determining an activation/deactivation status of a set of bandwidth parts configured in the active serving cell using the control element, wherein determining the activation/deactivation status of the set of bandwidth parts comprises identifying a bitmap corresponding to the active serving cell and identifying an activation/deactivation status of a first bandwidth part indicated by the identified bitmap; and selectively activating, by the UE, the first bandwidth part from the set of 

Ang et al. US20190124558A1 in para. [0107-0112 & 0118-0121] teaches a BWP DCI of a primary cell (e.g., base station 205) may carry a control bitmap associated with one or more secondary cells. Based on the control bitmap, individual secondary cells may be signaled to transition to another BWP from a zero BWP. To conserve the number of bits used in the control bitmap, at least one bit may be assigned to each secondary cell. However, the prior art fails to teach the claim limitation cited above.

Yao et al. US 20160255528 A1 in para. [0126] teaches the second field may be enabled or disabled to use the cell information included therein for the stop action on measurement. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1, 22-25 and 27-42 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468